DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: component in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 15 recite the limitation "the lowest portion of the central component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 15 recite the limitation "the lowest portion of the at least one side component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 8 and 17, the orientation of the forward direction is undefined, creating uncertainty as to the scope of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-10, 13-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaumel et al. (US 2017/0166293).

In re. claim 1, Chaumel teaches a modular windshield, comprising: a central component (2F, 2F’) (para [0009]); and at least one side component (2L, 2L’, 2R, 2R’) (para [0005])).
In re. claim 4, Chaumel teaches the modular windshield of claim 3, wherein the central component and the at least one side component are both constructed of acrylic (para [0040]).
In re. claim 5, Chaumel teaches the modular windshield of claim 1, wherein the at least one side component comprises a substantially curved portion configured to transition between a portion providing a side view and a portion providing a front view (fig. 1).
In re. claim 7, Chaumel teaches the modular windshield of claim 1, comprising two opposing side components (34, 36) that form mirrored equivalents of each other (fig. 3b)).
In re. claim 8, Chaumel teaches the modular windshield of claim 1, wherein a most forward portion of the central component is disposed further forward than a most forward portion of the at least one side component (fig. 3a).
In re. claim 9, Chaumel teaches the modular windshield of claim 1, wherein the central component is curved (fig. 3b).
In re. claim 10, Chaumel teaches an aircraft (18), comprising: a modular windshield, comprising: a central component (2F, 2F’) (para [0009]); and at least one side component (2L, 2L’, 2R, 2R’) (para [0005])).
In re. claim 13, Chaumel teaches the modular windshield of claim 12, wherein the central component and the at least one side component are both constructed of acrylic (para [0040]).

In re. claim 16, Chaumel teaches the modular windshield of claim 10, comprising two opposing side components (34, 36) that form mirrored equivalents of each other (fig. 3b).
In re. claim 17, Chaumel teaches the modular windshield of claim 10, wherein a most forward portion of the central component is disposed further forward than a most forward portion of the at least one side component (fig. 3a).
In re. claim 18, Chaumel teaches the modular windshield of claim 10, wherein the central component is curved (fig. 3b).

Claims 1, 3, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christie et al. (US 2,808,355).

In re. claims 1, 3, 10, and 12, Christie teaches an aircraft (1), comprising:  a modular windshield, comprising: a central component (4) and at least one side component (5), wherein the central component comprises a thickness (e.g. layer (41)) greater than a thickness of the at least one side component (e.g. of layer (11)) (fig. 4) (col. 5, ln. 1-7).

Claims 1, 6, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swadling (US 2008/0271857).

In re. claims 1, 6, 10, and 15, Swadling teaches an aircraft (20), comprising: a modular windshield, comprising: a central component (32); and at least one side component (28), wherein the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chaumel, or Christie, or Swadling as applied to claims 1 above, and further in view of Littell, Jr. (US 4,081,581).
In re. claims 2 and 11, Chaumel, or Christie, nor Swadling fails to disclose the central component is constructed of polycarbonate and wherein the at least one side component is constructed of acrylic.
Littell disclose aircraft windshields having a layer of polycarbonate (31) and a layer of acrylic (30)(col. 7, ln. 55-58).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chaumel, or Christie, or Swadling to incorporate the teachings of Littell to have both the central and side components constructed of a fused acrylic/polycarbonate layer, for the purpose of providing resistance to abrasion, chemical degradation and temperature differentials to which the windshield may be subjected in use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647